Citation Nr: 1018762	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1997 to October 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2009 the case 
was remanded for additional development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has a chronic low back disability.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  A November 2005 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  While she was not advised of 
disability rating and effective date criteria, she is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless service 
connection is granted, and this decision does not grant 
service connection.  The Veteran has had ample opportunity to 
respond/supplement the record; it is not alleged that notice 
has been less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in November 2009.  The examination is adequate as 
it considered the evidence of record and the reported history 
of the Veteran, was based on an examination of the Veteran, 
and noted all physical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

On September 1996 service entrance examination, the Veteran's 
spine was normal on clinical evaluation. 

A September 1997 STR notes that the Veteran complained of 
falling down the stairs three days prior.  It was noted she 
had contusions on the right lower leg, right hip, and 
tailbone.  She complained of an uncomfortable snap while 
doing sit-ups.  Two days later she returned and it was noted 
she had landed or her coccyx.  There was no erythema, 
ecchymosis, or edemas.  Her gait was normal.  The diagnosis 
was contusion of the coccyx.  Motrin was prescribed.  

An October 2001 low back pain assessment notes that the 
Veteran's duration of back pain was less than 6 weeks.  She 
rated the pain as a 5 out of 10.  The chief complaint was low 
back pain.  A history of natural child-birth was noted.  The 
Veteran had pain in the L5-S1 area with any movement; 
acetaminophen, ibuprofen, and analgesic balm were prescribed.  

A December 2004 STR notes that the Veteran complained of low 
back pain. 

An August 2005 STR notes that the Veteran complained of low 
back pain.

On August 2006 VA examination the Veteran stated that she had 
the onset of low back pain in 1999, with no trauma or injury.  
Treatment included Motrin and rest.  While the condition 
improved she had pain off and on since that time.  She had 
stiffness of the back but denied weakness.  The pain was in 
the center of the back radiating into the sacral area with no 
leg radiating.  There was no edema, ecchymosis or erythema.  
The bilateral paravertebral muscles were non-tender and there 
was no muscle spasm.  Straight leg raises were negative 
bilaterally.  X-rays of the lumbosacral spine were 
interpreted as revealing lumbar vertebral bodies normal in 
size and shape and disk spaces that were maintained.  It was 
noted that the possibility of spondylolysis at L5 could not 
be excluded and that oblique views and clinical correlation 
were recommended.  The diagnosis was "lumbarsacral strain 
and spondylolysis at L5 with residuals." 

A December 2006 VA outpatient treatment record notes that the 
Veteran had back pain rated at a 3 out of 10.  

A March 2007 VA outpatient treatment record notes that the 
Veteran complained of low back pain and had been doing 
stretch exercises.

On November 2009 VA examination, the examiner noted that the 
Veteran's claims file (and pertinent medical history therein) 
was reviewed.  He noted that on August 2006 VA examination 
"lumbosacral strain with spondylosis at L5" was diagnosed; 
he questioned that finding, as current X-rays showed no 
indication of "spondylosis at L5."  He noted that if the X-
rays could not be read appropriately, then the diagnosis of 
low back problems at the 2006 visit was in question.  He 
noted that irrespective of the X-ray discrepancy, the 
Veteran's back pain appeared to be more of a mechanical 
nature type than a strain.  It was noted that the Veteran 
reported pain and stiffness with prolonged sitting, which 
appeared to be her only symptomatology.  X-rays of the 
lumbosacral spine were interpreted as revealing normal 
alignment with intervertebral disc space preserved and 
vertebral body heights maintained.  The assessment was normal 
lumbosacral spine without indication of pathology.  The 
examiner noted that the finding of "spondylosis" of the 
lumbar spine with back strain from the 2006 VA examination 
was in question "considering that one of our premier 
radiologists at the Houston VA Medical Center indicates that 
she has a totally normal lumbar spine."  He noted that 
people can get lumbar strain intermittently from almost 
anything.  He stated that the Veteran did not have enough in 
the service medical records to indicate that she had a 
substantial back problem in service, and that she did not 
indicate in service that she had a recurring back problem.  
He noted that after her 1997 fall there were no back 
complaints until 2001, and that an injury-induced back 
problem from the 1997 fall would not be feasible.  He noted 
that the Veteran currently had a normal back with normal 
examination and that there was absolutely no indication of 
pathology in her back; there was no indication of recurring 
strain or sprain, disk disease, or arthritic problems.  The 
Veteran had a normal lumbosacral spine on both physical 
examination and X-rays.  The examiner concluded, "It is 
therefore my opinion that [the Veteran] has a normal 
lumbosacral spine and no pathological condition that was 
caused by or a result of military service." 

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether or not there is 
competent evidence that the Veteran actually has the 
disability for which service connection is sought (a low back 
disability).  In the absence of proof of such disability 
there is no valid claim for service connection for a low back 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Regarding the Veteran's complaints of low back pain in 
service, each incident was treated conservatively with no 
chronic pathology or residual disability noted.  The Board 
notes that the Veteran sustained a low back (coccyx) injury 
in service (and had complaints of pain on occasion 
thereafter.  However, a chronic low back disability was not 
diagnosed in service.  The November 2009 examiner has opined 
that during service the Veteran was seen for low back pain 
that was mechanical in nature, and [essentially] not 
indicative of chronic injury-induced pathology.  He noted 
that people could get lumbar strain intermittently from just 
about anything and that stiffness from prolonged sitting was 
not an uncommon phenomenon in anybody, regardless of what 
kind of back they had.  He noted that there was not enough 
evidence in the STRs to show that the Veteran had a 
substantial back problem in service.  He also noted that 
there was no indication of recurring strain or sprain and 
that the Veteran's back complaints following service appeared 
to be more mechanical in nature than a strain.  Because the 
November 2009 VA examiner's opinion cites to supporting 
factual data, because the examiner is a trained medical 
professional (and therefore competent to offer a medical 
opinion), and because there is no competent evidence to the 
contrary, the Board finds the examiner's opinion probative 
and persuasive evidence regarding the significance of the 
findings in service.  Accordingly, the Board finds that the 
Veteran's episodes of back pain in service were acute and 
transitory, resolving without residual chronic disability.  
Consequently, service connection for a low back disability on 
the basis that a chronic low back disability became manifest 
in service, and persisted, is not warranted.  

As to whether the Veteran is shown to, at any time during the 
pendency of this appeal, have had a chronic low back 
disability, the Board notes the diagnosis of spondylolysis at 
L5 on August 2006 VA examination.  However, for various 
reasons this notation is not dispositive.  The finding of 
spondylolysis at L5 is couched in speculative terms, i.e., 
"spondylolysis at L5 cannot be excluded."  Further 
diagnostic studies (oblique view X-rays) for clinical 
correlation were recommended.  In contrast, the November 2009 
examiner states with certainty that the Veteran has a normal 
lumbar spine with absolutely no pathology noted on X-ray 
examination (and questioned the validity of the August 2006 
finding of spondylolysis, in light of current normal X-rays); 
he noted that one of their "premier radiologists" 
interpreted the X-rays as showing a totally normal lumbar 
spine.  

For the reasons above, the Board finds the November 2009 VA 
examination to be more probative regarding the postservice 
status of the Veteran's low back (that no chronic pathology 
is shown).  The Board notes that the Veteran has complained 
of low back pain.  But no pathology is shown; pain alone does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).   The Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran now has (or since separation from service has had) a 
chronic low back disability.  

Consequently, the threshold requirement necessary to 
substantiate a claim of service connection is not met.   The 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


